Case 1:20-cv-00706-DLC Document 429-6 Filed 05/18/21 Page 1 of 7




                Exhibit F
 Case 1:20-cv-00706-DLC Document 429-6 Filed 05/18/21 Page 2 of 7




                     In the Matter of:

Turing Pharmaceuticals & Impax Laboratories

                   September 26, 2019
                     Akeel Mithani




               Condensed Transcript with Word Index




                 For The Record, Inc.
    (301) 870-8025 - www.ftrinc.net - (800) 921-5555
              Case 1:20-cv-00706-DLC Document 429-6 Filed 05/18/21 Page 3 of 7
                                          Mithani
Turing Pharmaceuticals & Impax Laboratories                                                             9/26/2019
                                                   1                                                                3
  1                FEDERAL TRADE COMMISSION              1   APPEARANCES (continued):
  2                                                      2   ALSO PRESENT:    Jimmy Fang, Esq. - Deputy General
  3   TURING PHARMACEUTICALS,           )                3                    Counsel Vyera
  4             a corporation,          )                4                    Anusha Sunkara, FTC Law Clerk
  5        and                          ) Matter No.     5                    Arindam Ghosh, Ph.D. - FTC Economist
  6   IMPAX LABORATORIES,               ) 161-0001       6
  7             a corporation.          )                7
  8   ----------------------------------)                8
  9                                                      9
 10                 Thursday, September 26, 2019        10
 11                                                     11
 12                 Room 7104                           12
 13                 Federal Trade Commission            13
 14                 400 7th Street, S.W.                14
 15                 Washington, D.C. 20024              15
 16                                                     16
 17             The above-entitled matter came on for   17
 18   investigational hearing, pursuant to notice, at   18
 19   9:00 a.m., for the testimony of:                  19
 20                                                     20
 21                                                     21
 22                     AKEEL MITHANI                   22
 23                                                     23
 24                                                     24
 25                                                     25


                                                   2                                                                4
  1   APPEARANCES:                                       1                         I N D E X
  2        ON BEHALF OF THE FEDERAL TRADE COMMISSION:    2   EXAMINATION                                       PAGE
  3             NEAL PERLMAN, ESQ.                       3   Akeel Mithani
  4             DANIEL BUTRYMOWICZ, ESQ.                 4              By Mr. Perlman . . . . . . . . . . . . .7
  5             Federal Trade Commission                 5              By Mr. Weiner. . . . . . . . . . . . . 231
  6             600 Pennsylvania Avenue, Northwest       6
  7             Washington, D.C. 20580                   7
  8             (202) 326-3692                           8
  9             nperlman@ftc.gov                         9   EXHIBIT         DESCRIPTION                       PAGE
 10        ON BEHALF OF VYERA PHARMACEUTICALS           10   GX1016    Board meeting minutes, Bates stamped . . . 58
 11        AND THE WITNESS:                             11        FTX-Vyera00660112 to FTC-Vyera00660124
 12             MICHAEL WEINER, ESQ.                    12   GX3000    E-mail with attachments, Bates stamped . . 94
 13             SAMUEL W. STELK, ESQ.                   13        FTC-FERA-00001472 to FTC-FERA-00001490
 14             Dechert LLP                             14   GX1110    E-mail with attachemnet, Bates stamped . .114
 15             1095 Avenue of the Americas             15        FTC-Vyera00224587 to FTC-Vyera00224588
 16             New York, New York 10036-6797           16   GX1101    E-mail chain, Bates stamped   . . . . . . .118
 17             (212) 698-3608                          17        FTC-Vyera-117383 to FTC-Vyera-117387
 18             michael.weiner@dechert.com              18   GX1109    E-mail chain, Bates stamped   . . . . . . .135
 19                                                     19        FTC-Vyera000162272 to FTC-Vyera000162274
 20                                                     20   GX1107    E-mail chain, Bates stamped   . . . . . . .146
 21                                                     21        FTC-Vyera00120007 to FTC-Vyera 00120009
 22                                                     22   GX1113    E-mail chain, Bates stamped   . . . . . . .150
 23                                                     23        FTC-Vyera00516596 to FTC-Vyera00516597
 24                                                     24   GX1112    E-mail chain, Bates stamped   . . . . . . .159
 25                                                     25        FTC-Vyera00516585 to FTC-Vyera00516588



                                                                                                     1 (Pages 1 to 4)
                                     For The Record, Inc.
                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
             Case 1:20-cv-00706-DLC Document 429-6 Filed 05/18/21 Page 4 of 7
                                          Mithani
Turing Pharmaceuticals & Impax Laboratories                                                             9/26/2019
                                                       77                                                        79
  1        A Yes.                                            1   e-mail?
  2        Q Did you communicate with Mr. Shkreli            2      A Sure.
  3    before he was incarcerated?                           3      Q Did you e-mail him from your personal
  4        A Yes.                                            4   e-mail about Vyera-related business?
  5        Q How often?                                      5      A Maybe.
  6       A I can't tell you. Maybe once a week.             6      Q During that time period are you aware
  7        Q How did you communicate with him?               7   whether anyone else from Vyera communicated with
  8       A Cell phone or in-person meetings.                8   Mr. Shkreli?
  9        Q Texting?                                        9      A I would assume Kevin did, but I think that
 10       A In-person meetings.                             10   would be it.
 11        Q Texting?                                       11      Q No one else?
 12       A No.                                             12      A I'm sure there were people, but I don't
 13        Q No?                                            13   want to speak on their behalf.
 14       A It was largely just calling.                    14      Q Are you aware whether other people
 15       Q Calling on the cell phone?                      15   communicated with Mr. Shkreli?
 16       A Or in-person meetings.                          16      A I'm not aware.
 17           MR. WEINER: What period of time are you       17      Q After Mr. Shkreli was incarcerated, did
 18    talking about?                                       18   you communicate with him at all?
 19           THE WITNESS: Before incarceration.            19      A Yeah.
 20           MR. WEINER: And after? We talked about        20      Q How often?
 21    earlier before when you were at the company you      21      A It depends. It would sometimes be once a
 22    were --                                              22   week, sometimes once a month, sometimes once every
 23           MR. PERLMAN: Sure. I can clarify, yeah,       23   two months.
 24    sure.                                                24      Q How would you communicate with Mr. Shkreli
 25    BY MR. PERLMAN:                                      25   after he was incarcerated?

                                                       78                                                        80
  1      Q So I'm talking about the time from when           1      A CorrLinks, calls.
  2   you started at Vyera until he was incarcerated.        2      Q What was the first thing?
  3   We're clear?                                           3      A CorrLinks. It's an inmate messaging sort
  4      A Yeah.                                             4   of e-mail service.
  5      Q So you talked to him once a week after you        5      Q What would you discuss?
  6   joined --                                              6      A From everything from rap music largely to
  7      A Yeah, sounds about right.                         7   how he's doing, and he would sometimes forward BD
  8      Q -- until he -- Okay.                              8   ideas and stock ideas.
  9          And you talked to him by phone?                 9      Q Would you act on those BD ideas?
 10      A Yeah.                                            10      A I didn't really think very highly of his
 11      Q And you talked to him in person?                 11   BD ideas because the company didn't have that much
 12      A Yeah.                                            12   money to do the ideas that he was talking about.
 13      Q Where would you meet him?                        13      Q Did Vyera ever act on any of his BD ideas?
 14      A At a bar close by or at his apartment.           14      A Yeah, we looked at it. Nothing came
 15      Q Where is his apartment?                          15   substantial of it.
 16      A It was a block away from our office.             16      Q So other than the CorrLinks, how else did
 17      Q Where is your office?                            17   you communicate with Mr. Shkreli in prison, if at
 18      A Thirty-ninth and Third.                          18   all?
 19      Q Other than the phone calls and in-person         19      A He would call me.
 20   meetings, did you communicate with Mr. Shkreli in     20      Q Call you using what phone?
 21   any other way after you joined Vyera, before he was   21      A The prison phone.
 22   incarcerated?                                         22      Q What's your cell phone number?
 23      A Sure. I'm sure there were e-mails or             23      A Cell phone number is
 24   texts, but I don't recall specific ones.              24
 25      Q Did you e-mail him from your personal            25      Q I think you're missing a digit?


                                                                                               20 (Pages 77 to 80)
                                      For The Record, Inc.
                         (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:20-cv-00706-DLC Document 429-6 Filed 05/18/21 Page 5 of 7
Case 1:20-cv-00706-DLC Document 429-6 Filed 05/18/21 Page 6 of 7
Case 1:20-cv-00706-DLC Document 429-6 Filed 05/18/21 Page 7 of 7
